DETAILED ACTION
In Reply filed on 03/09/2022, Claims 1-21 are pending. Claims 2 and 5-6 are currently amended. Claims 16-21 are newly added. Claims 1-21 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections and Rejections
Objections to Drawings have been withdrawn based on the Applicant’s amendment to the specification. 
Objections to Claim 2 and 5 have been withdrawn based on the Applicant’s amendment. New objection has been established for claim 18. 
35 USC 112(b) rejection of Claim 6 has been withdrawn based on the Applicant’s amendment. New 35 USC 112(b) rejections have been established for claim 17. 
35 USC 103 rejections of Claims 1-5, 7-8, and 11-15 as being obvious in view of Khoshnevis-1 and Schweizer are maintained based on the Applicant’s argument. See Response to Argument below. 
35 USC 103 rejection of Claim 6 as being obvious in view of Khoshnevis-1, Schweizer, and Khoshnevis-2 is maintained based on the Applicant’s argument. See Response to Argument below.
35 USC 103 rejection of Claim 9 as being obvious in view of Khoshnevis-1, Schweizer, and Covington is maintained based on the Applicant’s argument. See Response to Argument below.
35 USC 103 rejection of Claim 10 as being obvious in view of Khoshnevis-1, Schweizer, and Gassmann is maintained based on the Applicant’s argument. See Response to Argument below. 
Claim Objections
Claim 18 is objected to because of the following informalities: claim 18 recites the limitation “comprising the steps of sensing the pressure” should be rewritten to clarify that the claim is including additional steps and not relying on previously mentioned steps.  In light of the specification, it is clear that the steps mentioned in claim 18 are additional steps but the claim should be rephrased to avoid any possible confusion. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a processor for controlling the gas conduit system”. At the same time, claim 12, which claim 17 depend upon also recites “a process for controlling…”. The claim is claiming multiple processor while the specification only discloses the use of one processor as shown in [0010] and [0044]. The claimed subject matter is inconsistent with the specification and it is unclear if the claim is intended to claiming one processor or multiple processors which render the claim as indefinite. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 11-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0196482 (Khoshnevis) and US2021/0162651 (“Schweizer et al” hereinafter Schweizer).
Regarding Claim 1, Khoshnevis teaches a print head (Figure 49) for additive manufacturing with a material, comprising: 
an accumulator (Figure 49, chamber 4810) comprising an elongated body with an open interior and an inside diameter (Figure 49, chamber is elongated and contains open interior with an insider diameter); a slide tube (See attached Figure 49) slidably mounted within the open interior of the elongated body (Figure 50), the slide tube comprising a conduit (Figure 49, outlet port 4812) for directing the material from a material inlet to a material outlet at an open end of the slide tube ([0190]), the slide tube comprising a sealing piston head surrounding the open end (See attached Figure 49, Piston 4915), the piston head forming a sliding hermetic seal between the sliding tube and the elongated body (Figure 50 shows the sliding seal of the piston), the slide tube having an outside diameter that is less than the inside diameter of the elongated body, defining a gas containment space (Figure 50, it is implies the diameter of the slide tube is smaller than the insider diameter of the elongated body for the tube to be able to slide within the body, therefore, the print head is capable of having a gas containment space), a nozzle assembly (Figure 10, nozzle assembly 1001 may be connected to the outlet port 4812 of the extrusion chamber 4810 [0186]) comprising a rotatable shaping nozzle (Figure 10, a bevel gear 1017 may be provided to rotate the nozzles [0101]) with a nozzle opening for discharging the material ([0102]), an extruder (Figure 49, mixer-extruder assembly 4800) for moving the material from the accumulator to the nozzle assembly ([0187]).  
Khoshnevis fails to teach the print head comprising a gas conduit system for receiving pressurized gas and directing the pressurized gas to the gas containment space, and for exhausting pressurized gas from the gas containment space.  
However, Schweizer teaches the print head (Figure 1) comprising a gas conduit system (Figure 1,) for receiving pressurized gas (Figure 1, gas conduit 50, 51, 52 generates gas within the printhead by connecting to the conduit 53 located within the printhead [0035-0036])) and directing the pressurized gas to the gas containment space (Figure 1, through conduit 53 [0036]), and for exhausting pressurized gas from the gas containment space ([0035], the conduit is also capable of removing gas from the space through means of pressure control 42, 43). 
Khoshnevis and Schweizer are considered to be analogous to the claimed invention because both are in the same field relates to a printhead for the additive manufacture of a three-dimensional workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printhead disclosed by Khoshnevis by incorporating then gas conduit system as taught by Schweizer to generate an inert atmosphere within the print head to ensures that no unwanted chemical reaction ([0010]).  In addition, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.  
Regarding Claim 2, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1, wherein the nozzle assembly further comprises a nozzle rotation drive (Khoshnevis, Figure 10, a bevel gear 1017 may be provided to rotate the nozzles [0101]) for rotating the shaping nozzle about an axis of rotation (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114.). 
Regarding Claim 3, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 2, wherein the nozzle opening is aligned with the axis of rotation (Khoshnevis, Figure 10, it is implying that the nozzle opening is aligned by the dash line).   
Regarding Claim 4, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 2, wherein the nozzle opening defines a discharge axis, and wherein the discharge axis is perpendicular to the axis of rotation (Khoshnevis, Figure 10 and Figure 14, the discharge axis and the axis of rotation are perpendicular to each other).  
Regarding Claim 5, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 2, wherein the nozzle assembly further comprises a registration system for registering the initial position of the nozzle (Khoshnevis, [0014], nozzle assembly is movably coupled to a robotic system which might further include a position controller configured to control position and movement of the nozzle assembly). 
Regarding Claim 7, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1, wherein the gas containment space is annular (Khoshnevis, Figure 49, the gas containment space is formed between the slide tube and the chamber. Since both are cylindrical, it is implying that the gas containment space is also cylindrical).  
Regarding Claim 8, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1, wherein the extruder is a positive displacement twin screw extruder (Khoshnevis, [0192], twin screw pump may be used with the nozzle assembly described previously and from Figure 5, it is implying that the pump/extruder moves the material forward which nonresponses to the positive displacement).
Regarding Claim 11, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1, wherein the material is a cementitious material (Khoshnevis, [0183], construction material such as concrete).  
Regarding Claim 12, Khoshnevis teaches an additive manufacturing assembly ([0014-0015]) for manufacturing with a material, comprising: 
a motion device ([0125], a lifting mechanism) for holding a print head assembly and for moving the print head assembly in three-dimensional space during an additive manufacturing process ([0125]); 
the print head assembly (Figure 49) comprising an accumulator (Figure 49, chamber 4810) comprising an elongated body with an open interior and an inside diameter (Figure 49, chamber is elongated and contains open interior with an insider diameter); a slide tube (See attached Figure 49) slidably mounted within the open interior of the elongated body (Figure 50), the slide tube comprising a conduit (Figure 49, outlet port 4812) for directing the material from a material inlet to a material outlet at an open end of the slide tube ([0190]), the slide tube comprising a sealing piston head surrounding the open end (See attached Figure 49, Piston 4915), the piston head forming a sliding hermetic seal between the sliding tube and the elongated body (Figure 50 shows the sliding seal of the piston), the slide tube having an outside diameter that is less than the inside diameter of the elongated body, defining a gas containment space (Figure 50, it is implies the diameter of the slide tube is smaller than the insider diameter of the elongated body for the tube to be able to slide within the body, therefore, the print head is capable of having a gas containment space), a nozzle assembly (Figure 10, nozzle assembly 1001 may be connected to the outlet port 4812 of the extrusion chamber 4810 [0186]) comprising a rotatable shaping nozzle (Figure 10, a bevel gear 1017 may be provided to rotate the nozzles [0101]) with a nozzle opening for discharging the material ([0102]), an extruder (Figure 49, mixer-extruder assembly 4800) for moving the material from the accumulator to the nozzle assembly ([0183]);  
a source of the material for delivering the material to the print head assembly ([0186], the arriving material may simply return to the source tank by means of the return tubing implies present of a source of material); 
a processor ([0014], robotic system include a position controller) for controlling at least one selected from the group consisting of the movement of the motion device ([0014], the position controller configured to control position and movement of the gantry robot and the nozzle assembly), the delivery of the material to the print head assembly, the delivery and removal of pressurized gas to the gas containment space, the operation of the extruder, and the rotation of the nozzle assembly.  
Khoshnevis fails to teach the print head comprising a gas conduit system for receiving pressurized gas and directing the pressurized gas to the gas containment space, and for exhausting pressurized gas from the gas containment space; a source of pressurized gas connected to the gas conduit system. 
However, Schweizer teaches the print head (Figure 1) comprising a gas conduit system (Figure 1,) for receiving pressurized gas (Figure 1, gas conduit 50, 51, 52 generates gas within the printhead by connecting to the conduit 53 located within the printhead [0035-0036])) and directing the pressurized gas to the gas containment space (Figure 1, through conduit 53 [0036]), and for exhausting pressurized gas from the gas containment space ([0035], the conduit is also capable of removing gas from the space through means of pressure control valve 42 or throttle 43); a source of pressurized gas connected to the gas conduit system ([0008], the gases are located outside of the printhead in a storage means).
Khoshnevis and Schweizer are considered to be analogous to the claimed invention because both are in the same field relates to a printhead for the additive manufacture of a three-dimensional workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printhead disclosed by Khoshnevis by incorporating then gas conduit system as taught by Schweizer to generate an inert atmosphere within the print head to ensures that no unwanted chemical reaction ([0010]).  In addition, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.  
Regarding Claim 13, the combination of Khoshnevis and Schweizer teaches the additive manufacturing assembly of claim 12, wherein the material is a cementitious material (Khoshnevis, [0183], construction material such as concrete).  
Regarding Claim 14, Khoshnevis teaches a method ([0012] and [0023]) of additive manufacturing, comprising the steps of: 
providing a motion device ([0125], lifting device) for holding a print head assembly and for moving the print head assembly in three-dimensional space during an additive manufacturing process ([0125]); 
providing a print head assembly (Figure 49) comprising an accumulator (Figure 49, chamber 4810) comprising an elongated body with an open interior and an inside diameter (Figure 49, chamber is elongated and contains open interior with an insider diameter); a slide tube (See attached Figure 49) slidably mounted within the open interior of the elongated body (Figure 50), the slide tube comprising a conduit (Figure 49, outlet port 4812) for directing the material from a material inlet to a material outlet at an open end of the slide tube ([0190]), the slide tube comprising a sealing piston head surrounding the open end (See attached Figure 49, Piston 4915), the piston head forming a sliding hermetic seal between the sliding tube and the elongated body (Figure 50 shows the sliding seal of the piston), the slide tube having an outside diameter that is less than the inside diameter of the elongated body, defining a gas containment space (Figure 50, it is implies the diameter of the slide tube is smaller than the insider diameter of the elongated body for the tube to be able to slide within the body, therefore, the print head is capable of having a gas containment space), a nozzle assembly (Figure 10, nozzle assembly 1001 may be connected to the outlet port 4812 of the extrusion chamber 4810 [0186]) comprising a rotatable shaping nozzle (Figure 10, a bevel gear 1017 may be provided to rotate the nozzles [0101]) with a nozzle opening for discharging the material ([0102]), an extruder (Figure 49, mixer-extruder assembly 4800) for moving the material from the accumulator to the nozzle assembly ([0183]);  
providing a source of the material for delivering the material to the print head assembly ([0186], the arriving material may simply return to the source tank by means of the return tubing implies present of a source of material); 
providing a processor ([0014], robotic system include a position controller) for controlling at least one selected from the group consisting of the movement of the motion device([0014], the position controller configured to control position and movement of the gantry robot and the nozzle assembly), the delivery of material to the print head assembly, the delivery and removal of pressurized gas to the gas containment space, the operation of the extruder, and the rotation of the nozzle assembly; 
using the processor ([0014], robotic system include a position controller) to control at least one selected from the group consisting of movement of the motion device ([0014], the position controller configured to control position and movement of the gantry robot and the nozzle assembly), the delivery of material to the print  head assembly, the delivery and removal of pressurized gas to the gas containment space, the operation of the extruder, and the rotation of the nozzle assembly according to a predetermined additive manufacturing plan.  
Khoshnevis fails to teach the print head comprising a gas conduit system for receiving pressurized gas and directing the pressurized gas to the gas containment space, and for exhausting pressurized gas from the gas containment space; a source of pressurized gas connected to the gas conduit system, providing a source of pressurized gas connected to the gas conduit system.
However, Schweizer teaches the print head (Figure 1) comprising a gas conduit system (Figure 1,) for receiving pressurized gas (Figure 1, gas conduit 50, 51, 52 generates gas within the printhead by connecting to the conduit 53 located within the printhead [0035-0036])) and directing the pressurized gas to the gas containment space (Figure 1, through conduit 53 [0036]), and for exhausting pressurized gas from the gas containment space ([0035], the conduit is also capable of removing gas from the space through means of pressure control valve 42 or throttle 43); providing a source of pressurized gas connected to the gas conduit system ([0008], the gases are located outside of the printhead in a storage means).
Khoshnevis and Schweizer are considered to be analogous to the claimed invention because both are in the same field relates to a printhead for the additive manufacture of a three-dimensional workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printhead disclosed by Khoshnevis by incorporating then gas conduit system as taught by Schweizer to generate an inert atmosphere within the print head to ensures that no unwanted chemical reaction ([0010]).  
Regarding Claim 15, the combination of Khoshnevis and Schweizer teaches the method of claim 14, wherein the material is a cementitious material (Khoshnevis, [0183], construction material such as concrete).  
Regarding Claim 19, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1, wherein the piston head and the gas containment space are annular (Khoshnevis, Figure 49, piston 4915 is annular. In addition, the elongated body and the sliding tube are both annular, thus the gas containment space formed between the sliding tube and the elongated body is also angular, Figure 50).  
Regarding Claim 20, the combination of Khoshnevis and Schweizer teaches the additive manufacturing assembly of claim 12, wherein the piston head and the gas containment space are annular (Khoshnevis, Figure 49, piston 4915 is annular. In addition, the elongated body and the sliding tube are both annular, thus the gas containment space formed between the sliding tube and the elongated body is also angular, Figure 50).
Regarding Claim 21, the combination of Khoshnevis and Schweizer teaches the method of claim 14, wherein the piston head and the gas containment space are annular (Khoshnevis, Figure 49, piston 4915 is annular. In addition, the elongated body and the sliding tube are both annular, thus the gas containment space formed between the sliding tube and the elongated body is also angular, Figure 50).
Claims 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0196482 (Khoshnevis-1) and US2021/0162651 (“Schweizer et al” hereinafter Schweizer) as applied to claim 1, 12, or 14 above, and further in view of US2013/0059025 (Khoshnevis-2).
Regarding Claim 6, the combination of Khoshnevis-1 and Schweizer teaches the print head assembly of claim 1. The modified Khoshnevis-1 fails to teach the accumulator further comprises a proximal end with an end cap for closing the annular gas containment space, the end cap having an opening for slidably receiving a proximal end of the sliding tube, the end cap further comprising a seal for hermetically sealing the sliding tube within the end cap opening.  
However, Khoshnevis-2 teaches the accumulator (Figure 2, seal chamber 209) further comprises a proximal end with an end cap (See attached Figure 2 below) for closing the annular gas containment space (Figure 2, the gas containment space is cylindrical), the end cap having an opening for slidably receiving a proximal end of the sliding tube (See attached Figure 2), the end cap further comprising a seal for hermetically sealing the sliding tube within the end cap opening ([0050], the pressure chamber 209 as a whole is a sealed chamber which implies the end cap must be capable of hermetically sealing the tube to achieve a sealed environment) .  

    PNG
    media_image1.png
    371
    744
    media_image1.png
    Greyscale

Khoshnevis-1, Schweizer, and Khoshnevis-2 are considered to be analogous to the claimed invention because they are in the same field relates to a printhead for the additive manufacture of a three-dimensional workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simple substitute the accumulator disclosed by the modified Khoshnevis-1 by the accumulator with the end cap taught by Khoshnevis-2 because both accumulator are functionally equivalent and such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Regarding Claim 16, the combination of Khoshnevis-1 and Schweizer teaches the print head assembly of claim 1. The modified Khoshnevis-1 fails to explicitly teach a pressure sensor for sensing the pressure in the gas containment space; and a processor for controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor.  
However, Khoshnevis-2 teaches a pressure sensor for sensing the pressure in the gas containment space ([0051], a pressure gauge 213 may be include to indicate the pressure within the sealed pressure chamber); and a processor for controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor ([0032]-[0033] discloses the pump which is use to feed the materials can be control using control signal to operates at a controllable speed, flowrate, or pressure. [0051], the amount of pressure within the tube may be controlled by varying the amount of gas which implies the present of a controller. The pressure gauge indicates the pressure within the sealed pressure chamber and, in turn, that is applied though the compressible tube.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printed head assembly by the modified Khoshnevis-1 by incorporating a pressure sensor and a processor to control the gas flow as a response to the pressure sensor by Khoshnevis-2 to monitor and maintain the pressure within the chamber allow the pressure-applicator to apply a constant pressure to the material in the reservoir to be delivered to the outlet while notwithstanding changes in the amount of the material within the reservoir ([0039]). 
Regarding Claim 17, the combination of Khoshnevis-1 and Schweizer teaches the additive manufacturing assembly of claim 12. The modified Khoshnevs-1 fails to explicitly teach a pressure sensor for sensing the pressure in the gas containment space; and a processor for controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor.  
However, Khoshnevis-2 teaches a pressure sensor for sensing the pressure in the gas containment space ([0051], a pressure gauge 213 may be include to indicate the pressure within the sealed pressure chamber); and a processor for controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor ([0032]-[0033] discloses the pump which is use to feed the materials can be control using control signal to operates at a controllable speed, flowrate, or pressure. [0051], the amount of pressure within the tube may be controlled by varying the amount of gas which implies the present of a controller. The pressure gauge indicates the pressure within the sealed pressure chamber and, in turn, that is applied though the compressible tube.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive manufacturing assembly by the modified Khoshnevis-1 by incorporating a pressure sensor and a processor to control the gas flow as a response to the pressure sensor by Khoshnevis-2 for the same result set forward in claim 16.  
Regarding Claim 18, the combination of Khoshnevis-1 and Schweizer teaches the method of claim 14. The modified Khoshnevis-1 fails to explicitly teach the steps of sensing the pressure in the gas containment space; and controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor.  
However, Khoshnevis-2 teaches teach the steps of sensing the pressure in the gas containment space ([0051], a pressure gauge 213 may be include to indicate the pressure within the sealed pressure chamber); and controlling the gas conduit system responsive to the sensing of pressure by the pressure sensor ([0032]-[0033] discloses the pump which is use to feed the materials can be control using control signal to operates at a controllable speed, flowrate, or pressure. [0051], the amount of pressure within the tube may be controlled by varying the amount of gas which implies the present of a controller. The pressure gauge indicates the pressure within the sealed pressure chamber and, in turn, that is applied though the compressible tube.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by the modified Khoshnevis-1 by incorporating a pressure sensor and a processor to control the gas flow as a response to the pressure sensor by Khoshnevis-2 for the same result set forward in claim 16.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US2005/0196482 (Khoshnevis) and US2021/0162651 (“Schweizer et al” hereinafter Schweizer) as applied to claim 1 above, and further in view of US3564651A (“Covington et al” hereinafter Covington) 
Regarding Claim 9, Regarding Claim 9, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1. Khoshnevis teaches the extruder is a screw extruder ([0192], single or twin screws pumps) but the modified Khoshnevis fails to teach the screw comprising an elastomeric outer covering. 
However, Covington teaches the screw comprising an elastomeric outer covering (Column 1, lines 14-20, the elastomer extruders having a nonstick fluorocarbon resin surface coating). 
Khoshnevis, Schweizer, and Covington are considered to be analogous to the claimed invention because they are in the same field relates to the use of an extruder to mix materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the screw extruder disclosed by the modified Khoshnevis by the screw extruder with elastomeric outer covering as taught by Covington to decrease adherence of the extrudant (Column 5, lines 47-52). Furthermore, both screw extruders are functionally equivalent and such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2005/0196482 (Khoshnevis) and US2021/0162651 (“Schweizer et al” hereinafter Schweizer) as applied to claim 1 above, and further in view of Pressure Relief Valve with Permanent Magnets (“Gassmann et al” hereinafter Gassmann), copy provided. 
Regarding Claim 10, the combination of Khoshnevis and Schweizer teaches the print head assembly of claim 1. Schweizer teaches using an electrical pressure control valve or an electrically controllable throttle for control of the pressure of the inert atmosphere within the printhead ([0035]). The modified Schweizer does not teach a pressure relief fitting comprising a magnetic attachment to the assembly.  
However, Gassmann teaches a pressure relief fitting comprising a magnetic attachment to the assembly (Figure 2, a pressure relief valve with permanent magnets).  
Khoshnevis, Schweizer, and Gassmann are considered to be analogous to the claimed invention because they are in the same field relates to controlling pressure within an enclosed space. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the pressure control valve disclosed by the modified Khoshnevis by a pressure relief valve with permanent magnets taught by Gassmann to increase the opening and closing behaviors of the valve due to the characteristics of the force between two permanent magnets (Page 4077, lines 3-7). Furthermore, such substitution would have resulted in the same and predictable result. See MPEP 2143 (I)(B).
Response to Arguments
Applicant's arguments filed on 03/09/2022 have been fully considered but they are not persuasive. 
The Applicant argues the extruder of Khoshnevis-1 reference is very different from the claimed invention. Specifically, the cited portions of Khoshnevis-1 relate to method of mixing and extruding material. Furthermore, the gas pressure is nowhere utilized to control the position of the piston, whereas the present invention has nothing to do with mixing material and the gas pressure is utilized to provide an unevenly distributed pressure across the piston head. 
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, none of the element in the claim prevented mixing and extruding of the material to be carry out by the claimed subject matter. In addition, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See MPEP 2141.01(a)(I)). In this case, the Khoshnevis-1 reference and the instant application are in the same field relates to a printhead for the additive manufacture of a three-dimensional workpiece. Therefore, the reference does not have to address the same problem as the instant application for it to be analogous art. Furthermore, the Khoshnevis-1 reference was not use to teach the control of the position of the piston using gas pressure. 
The Applicant argues the Schweizer reference is different form the invention. Specifically, the gas source from Schweitzer is used only to apply an inert atmosphere over the melt to prevent oxidation of the melt and the gas atmosphere is in direct contact with the melt which limits the selection of gases. On the other hand, in the instant invention, the piston head separates the cementitious material from the gas in the gas containment space, and both act to insure transfer of the cementitious material without gas bubbles to an extruder. 
The Examiner respectfully disagrees. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). In this case, the Schweizer can have a completely different motivation and/or purpose than the instant application. Again, under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the claim does not include any functional limitation directed to the piston head separates the cementitious material from the gas in the gas containment space, and both act to insure transfer of the cementitious material without gas bubbles to an extruder. 
The Applicant argues the combined reference does not suggest the invention of claims 3-4 wherein the nozzle opening is aligned with the axis of rotation, the nozzle opening defines a discharge axis, and wherein the discharge axis is perpendicular to the axis of rotation. Specifically, the Khoshnevis-1 reference teaches the discharge direction is aligned or at least parallel to, but not perpendicular with, the axis of rotation.   
The Examiner respectfully disagrees. First, claim 3 only recites “the nozzle opening is aligned with the axis of rotation”. Figure 10 of Khoshnevis-1 reference visibly indicates the nozzle opening (central nozzle 1011) is aligned with the axis of rotation (rotation provided by the bevel gear 1017 where the dash line represents the axis of rotation). Second, the discharge head is moving in horizontal direction to dispense a layer of material as implies by Figure 14 of Khoshnevis-1. Since the axis of rotation is in the vertical direction while the discharging axis is in the horizontal direction, these axis are perpendicular with respect to each other. 
In conclusion, the combination of Khoshnevis-1 and Schweitzer reference does teach all of the limitations of claim 1 and the 35 USC rejection of claim 1 is maintained. Therefore, the 35 USC 103 rejections of depended claims are also maintained since claim 1 is not allowable over the art of record. Furthermore, newly added claims 16-21 are also rejected using art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754